Citation Nr: 0022503	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-07 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of the mumps.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for the residuals of 
bilateral leg injuries.

4.  Entitlement to an increased (compensable) evaluation for 
iridoschisis of the left eye with defective vision.

5.  Entitlement to an increased (compensable) evaluation for 
a right shoulder disorder.

6.  Entitlement to an increased evaluation for a low back 
disorder, currently evaluated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to February 
1946 and from June 1948 to August 1966.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In October 1999, the veteran presented testimony at a 
personal hearing before the undersigned Board member.  
Unfortunately, the audiotape of the veteran's hearing was 
lost and, therefore, a hearing transcript could not be made.  
In June 2000, the veteran was provided with another personal 
hearing before the undersigned.  A transcript of this hearing 
was made and has been associated with the veteran's VA claims 
folder.  

During the June 2000 hearing, the veteran indicated that he 
had recently been treated for cataract of the left eye, which 
he believed to be secondary to his service-connected 
iridoschisis of the left eye with defective vision.  Because 
the newly-raised issue of entitlement to service connection 
for cataract of the left eye, claimed as secondary to 
iridoschisis of the left eye with defective vision, has not 
been the subject of a decision by the RO, it cannot now be 
addressed by the Board.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) [the Board is without jurisdiction to consider 
issues not yet adjudicated by the RO].  The matter is 
accordingly referred to the RO for appropriate action. 

As will be explained in detail below, the issues of 
entitlement to increased disability ratings for a low back 
disorder and a right shoulder disorder will be addressed in 
the remand portion of this decision.


FINDINGS OF FACT

1.  In an unappealed February 1946 rating decision, the RO 
denied the veteran's claim of entitlement to service 
connection for the mumps.

2.  Evidence submitted since the RO's February 1946 decision 
does not bear directly and substantially upon the specific 
matter under consideration; is merely cumulative of 
previously submitted evidence; and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claims.

3.  There is no competent medical evidence of record of a 
nexus between the veteran's claimed hemorrhoids and his 
service.

4.  There is no competent medical evidence of any diagnosed 
residuals of bilateral leg injuries, and no competent medical 
evidence of a nexus between the claimed residuals and 
service.

5.  The veteran's iridoschisis of the left eye is manifested 
by pain and loss of visual acuity, but not by visual field 
deficit, requirement for rest, or other episodic incapacity.


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's final February 1946 
rating decision is not new and material; thus, the veteran's 
claim of entitlement to service connection for the residuals 
of the mumps is not reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.156, 20.1103 (1999).

2.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for hemorrhoids.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for the residuals of 
bilateral leg injuries.  38 U.S.C.A. § 5107(a).

4.  The criteria for a 10 percent disability rating for 
iridoschisis of the left eye with defective vision have been 
met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 4.84(a), 
Diagnostic Codes 6003, 6079 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
hemorrhoids, the residuals of the mumps and the residuals of 
bilateral leg injuries.  He is also seeking a compensable 
evaluation for his for iridoschisis of the left eye with 
defective vision.  

In the interest of clarity, the Board will first discuss the 
veteran's claims for service connection, including the issue 
of whether new and material evidence has been submitted to 
reopen his claim for the residuals of the mumps.  The Board 
will then address the veteran's claim of entitlement to a 
compensable evaluation for his for iridoschisis of the left 
eye with defective vision.  

As noted above, the issues of entitlement to increased 
disability ratings for a low back disorder and a right 
shoulder disorder will be addressed in the remand portion of 
this decision.

Relevant Law and Regulations

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That a disorder or injury occurred in service alone 
is not enough; there must be a current disability resulting 
from that disorder or injury.  See Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Finality/new and material evidence 

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a appellant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the United States Court of Appeals for Veterans Claims 
(Court).  Elkins v. West, 12 Vet. App. 209 (1999).  Under the 
Elkins test, the Board must first determine whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1999) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled. See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Well grounded claims

A threshold question with regard to any claim of entitlement 
to service connection is whether each claim is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  The Court has defined a 
well-grounded claim as a claim which is plausible, that is 
meritorious on its own, or is capable of substantiation.  If 
such a claim is not filed, the appeal must fail. 38 U.S.C.A. 
5107(a); Murphy v. Derwinski, 1 Vet App. 78, 81 (1990).  Case 
law provides that, although a claim need not be conclusive to 
be well grounded, a veteran must submit some supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Dixon v. Derwinski, 
3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis), (2) the incurrence or aggravation of a disease or 
injury incur-red in service (lay or medical evidence), and 
(3) a nexus between the in- service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

In Savage v. Gober, 1 Vet. App. 488, 495-496 (1997), the 
Court held that a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, presently set forth in 38 C.F.R. § 3.303(b).  
The Court further held, however, that there must still be 
competent medical evidence demonstrating a relationship 
between the veteran's post-service symptomatology and his 
claimed current disability, unless such a relationship is one 
as to which a lay person's observation is competent.  Savage, 
10 Vet. App. at 497.  In Voerth v. West, 13 Vet. App. 117 
(1999), the Court reaffirmed that under Savage, a claimant 
must still provide competent medical evidence linking his 
continuous symptomatology to his current condition.  See 
McManaway v. West, 13 Vet. App. 60, 65 (1999).

Factual Background

U.S. Army service, 1944-1946

The veteran's service medical records from his initial period 
of active duty are negative for any complaints or treatment 
related to hemorrhoids.  In a May 1944 clinical note, an 
examiner noted that the veteran had sustained an abrasion to 
his right knee as a result of a fall on the parade grounds.  
In a July 1945 clinical note, an examiner noted a diagnosis 
of the mumps, bilateral, and orchitis, acute, moderately 
severe, secondary to the mumps.  A physical examination 
conducted at discharge in February 1946 was negative for any 
physical defects or abnormalities.

In February 1946, the veteran filed claims of entitlement to 
service connection for sprained left and right ankles, an 
injury to the knee, and the mumps.  In a February 1946 rating 
decision, the RO denied these claims, as none of these 
conditions had been shown on the veteran's most recent 
physical examination.

U.S. Air Force service, 1948-1966

During a physical examination for flying that was conducted 
in April 1948, an examiner noted a history of mumps in 1945 
with complicating orchitis, left, mild, no sequelae.  
Subsequent physical examination conducted in May 1948 
revealed the veteran's lymphatics to be normal.  At that 
time, the examiner also found the veteran's anus, rectum, 
bones, and joints to be normal.  During another physical 
examination for flying that was conducted in April 1949, an 
examiner noted a history of mumps in 1945, complicated by 
orchitis, left, resulting in mild atrophy of the testicle, no 
further complications, no sequelae.

Subsequent service medical records are negative for any 
complaints or treatment related to hemorrhoids or atrophy of 
the left testicle.  Throughout the veteran's second period of 
service, numerous examiners noted a history of the mumps in 
1945, with no sequelae.

In August 1953, the veteran was accidentally ejected from his 
plane after his parachute strap caught on the ejector handle.  
He was thrown into the air and landed on the canopy.  He 
sustained a fracture to the right humerus and multiple 
laceration wounds to the forehead, bridge of his nose, right 
hand, and pretibial area, with no artery or nerve 
involvement.  Abrasions were also noted about both pretibial 
areas.  With the exception of the fracture to the veteran's 
right humerus, x-rays were found to be negative.  Subsequent 
physical examination revealed the presence of a one and a 
half inch traumatic scar in the left lower tibial region and 
a one inch scar on the lateral aspect of the right thigh.

In a report of physical examination conducted in connection 
with the veteran's retirement, an examiner noted a history of 
mumps at age 19 with testicular swelling, no complications, 
no sequelae.  Upon examination, the veteran's anus, rectum, 
and lower extremities were found to be normal.  Scarring was 
noted on the anterior surface of the veteran's right thigh.

Post-service evidence

VA outpatient treatment records dated between February 1976 
and May 1995 are negative for any complaints or treatment 
related to the lower extremities.  In a September 1984 
clinical note, an examiner noted that the veteran had 
experienced soreness in his rectal area for one week, with 
some bright red blood evident for three days.  Examination 
revealed external hemorrhoids, swollen, tender.  Subsequent 
outpatient treatment records dated from December 1985 through 
May 1995 are negative for any further complaints of 
hemorrhoids.

In April 1996, the veteran filed a to reopen his claim of 
entitlement to service connection for the mumps.  He also 
filed claims of entitlement to service connection for leg 
injuries he sustained after accidentally ejecting from his 
aircraft during service and for hemorrhoids he allegedly 
developed as a result of exposure to high G-forces.  In July 
1996, the veteran submitted photographs that were taken of 
the ejection seat and canopy following his in-service 
ejection accident.  

In May 1996, the veteran was provided with a VA physical 
examination.  The veteran reported that he had experienced 
several episodes of active hemorrhoids since the 1950's, but 
that they were currently inactive.  He also described the 
1953 accident in which he was ejected out of his aircraft.  
The veteran indicated that he had sustained a compound 
fracture of the right humerus and extensive lacerations.  
Upon examination, the VA examiner found that the veteran had 
full range of motion in his feet, ankles, knees, and hips.  A 
scar was noted to be present on his right upper thigh and 
right midhumerus.  The VA examiner noted a diagnosis of scars 
from accidental trauma while in service, of no functional or 
cosmetic significance.

In the August 1996 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for the residuals 
of the mumps.  The RO also denied the veteran's claims of 
entitlement to service connection for hemorrhoids and 
bilateral leg injuries.

In a VA Form 9 submitted in January 1997, the veteran 
indicated that he had been hospitalized for mumps in June 
1945 and July 1945.  He asserted that he was not provided 
with a physical examination at the time of his discharge in 
1946 and that he was not provided with a letter from VA in 
1946 advising him of its adverse decision.  The veteran also 
asserted that he was still experiencing residuals of 
bilateral leg injuries he sustained when his shins were 
bruised and scarred during his accidental ejection.  He 
stated that both of his wounds are still tender to touch and 
that indentations could be felt along the bone, midway 
between the kneecap and ankle.  He indicated that he 
regularly applied lotions to these wounds after every bath or 
shower.  With respect to his claims for hemorrhoids, the 
veteran acknowledged that there was no written record of his 
ever having experienced hemorrhoids in service.  He 
contended, however, that any flight surgeon would attest that 
all jet fighters experience some degree of hemorrhoids as a 
result of G-forces encountered during flights.

In a VA Form 9 submitted in July 1997, the veteran stated 
that he did not have any new evidence regarding his claim of 
entitlement to service connection for the residuals of the 
mumps.  He requested that he be granted service connection, 
however, as he might incur residuals at some later date.

VA outpatient treatment records dated between May 1997 and 
June 1998 reveal ongoing complaint and treatment for 
hemorrhoids.  A July 1996 clinical note reveals that the 
veteran had been treated for urinary complaints the month 
before, and was still experiencing symptoms of prostatism.  A 
clinical note dated in June 1998 also reveals a diagnosis of 
prostatism.

During his June 2000 hearing, the veteran indicated that he 
did not recall being treated for hemorrhoids during service.  
He testified that hemorrhoids are one of the most common 
ailments for pilots and are not considered to be a big deal.  
For this reason, he stated that he did not seek treatment 
even though he began to experience symptoms as early as the 
mid-1950's.  With respect to his lower extremity injuries, 
the veteran indicated that he had injured both tibias during 
his ejection accident.  He also indicated that he had 
sustained some superficial cuts on his legs from barbed wire 
in 1945.  With respect to his mumps, the veteran testified 
that shortly after he was diagnosed with mumps, he started to 
experience atrophy in his left testicle.  He stated that he 
has continued to experience atrophy in his left testicle in 
the years following service, and that he believed this 
atrophy to be residual to his mumps.

Analysis

The veteran is seeking entitlement to service connection for 
hemorrhoids, bilateral leg injuries, and the residuals of the 
mumps.  The Board will first discuss whether new and material 
evidence has been submitted to reopen his previously-denied 
claim of entitlement to service connection for the mumps.  
The Board will then separately address the veteran's claims 
for service connection for hemorrhoids and for bilateral leg 
injuries.

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of the mumps

In the February 1946 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for the 
mumps.  This decision was not appealed and became final one 
year after the issuance of notification of that decision.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; see also Evans, 
9 Vet. App. at 285.  Therefore, in order to reopen this 
claim, new and material evidence must have since been 
submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.

The Board notes that the veteran has contended that he never 
received a copy of the RO's February 1946 rating decision.  
For this reason, he contends that this decision did not 
become final, and that he should not be required to submit 
new and material evidence in order to reopen his claim.  The 
Court has held, however, that the law requires only that the 
VA mail a notice of a decision and then presumes the 
regularity of the administrative process "in the absence of 
clear evidence to the contrary."  Ashley v. Derwinski, 2 Vet. 
App. 64-65 (1992).  A veteran's allegation of non-receipt, 
standing alone, is not the type of "clear evidence to the 
contrary" which is required to rebut the presumption of 
regularity which supports the official acts of public 
officers.  The presumption of regularity of the 
administrative process applies to the RO's notification to 
the veteran of its rating decision.  See Mindenhall v. Brown, 
7 Vet. App. 271 (1994)

In the instant case, the claims folder contains a copy of the 
RO's February 1946 notification letter, which was sent to the 
veteran's only address of record at that time.  See 38 C.F.R. 
§ 3.1(q) (1999).  The veteran has provided no evidence that 
VA failed to provide him notice of the February 1946 denial 
other than the bare allegation of non-receipt of such notice.  
Thus, the Board must conclude that the presumption of 
regularity has not been rebutted, and that the veteran did 
receive notice of the February 1946 rating decision.  See 
Ashley, 2 Vet. App. at 64-65.  Therefore, the Board finds 
that the February 1946 decision did become final, and that 
the veteran must submit new and material evidence to reopen 
his claim.

After reviewing the record, the Board is of the opinion that 
new and material evidence has not been submitted sufficient 
to reopen the veteran's claims of entitlement to service 
connection for the residuals of the mumps.  In the February 
1946 rating decision, the RO determined that the medical 
evidence demonstrated that this condition had resolved with 
no indication of any residuals.  At the time of that 
decision, the evidence of record included the veteran's 
service medical records, which included the July 1945 
clinical note in which the veteran was diagnosed with the 
mumps and secondary acute orchitis, and a report of physical 
examination conducted at discharge which was negative for any 
defects or abnormalities.  

Since filing to reopen his claim, the veteran has submitted 
service medical records from his second period of service and 
VA outpatient treatment records dated between 1975 and 1998.  
However, these records are negative for any evidence of a 
current disability that has been found to be related to his 
mumps or orchitis.  Indeed, the medical records from the 
second period of service consistently indicated that there 
were no sequelae from the mumps.  Because these records 
failed to demonstrate that the veteran has experienced any 
residuals of his mumps and/or orchitis, the Board finds these 
records to be essentially cumulative of previously submitted 
evidence.

The Board notes that the veteran acknowledged in his 
September 1997 VA form 9 that he had no new evidence to 
submit in support of this claim.  He indicated that he merely 
wished to be service connected for his mumps in case he ever 
experienced any residuals of that condition in the future.  
However, as noted above, the Court has specifically held that 
the fact that a disorder or injury occurred in service alone 
is not enough to warrant service connection; there must be a 
current disability resulting from that disorder or injury.  
See Rabideau, 2 Vet. App. at 144; Chelte, 10 Vet. App. at 
271.  

The Board notes that during his June 2000 hearing, the 
veteran testified that he had experienced atrophy in his left 
testicle, which he believed might be related to his in-
service mumps.  However, the only medical evidence of record 
showing atrophy of the left testicle is a notation in an 
April 1949 physical examination.  Subsequent genito-urinary 
examinations conducted throughout the veteran's second period 
of service were entirely negative for similar findings and 
there is no indication in his medical records that the 
veteran was ever diagnosed with atrophy of the left testicle 
at any time following discharge.  There is no competent 
evidence of a current diagnosis of atrophy of the left 
testicle.  As discussed above, in the absence of competent 
medical evidence of a currently disability, a claim therefor 
cannot be granted.

In summary, the veteran has submitted no competent medical 
evidence showing a current disability that has been related 
to the episode of the mumps in 1945.  Thus, the Board finds 
that the evidence submitted since the February 1946 rating 
decision is merely cumulative of previously submitted 
evidence, does not bear directly and substantially upon the 
specific matter under consideration; and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim. Accordingly, the Board finds 
that new and material evidence has not been submitted, and 
the claim is not reopened.  The benefit sought on appeal 
remains denied.


Entitlement to service connection for hemorrhoids

The veteran essentially contends that he developed 
hemorrhoids as a result of his repeated exposure to G-forces 
while serving as a pilot during his second period of active 
duty.

As noted above, in order for a claim to be well grounded, 
there must be competent evidence of (1) a current disability 
(a medical diagnosis), (2) the incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
(3) a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza, 7 Vet. App. 
at 506.

The Board finds that the veteran has satisfied the first 
element of Caluza, as he has submitted competent medical 
evidence of a current disability.  Specifically, he has 
submitted VA outpatient treatment records dated in 1997 and 
1998, which reflect that he received ongoing treatment 
throughout that period for hemorrhoids.

The Board finds that the veteran has not satisfied the second 
element of Caluza, in-service incurrence.  There is no 
medical evidence of hemorrhoids during service.  
Although the veteran is competent to report symptoms he 
experienced during service, as a lay person without medical 
training he cannot furnish a diagnosis.
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

The Board further finds that he has failed to satisfy the 
third element of Caluza, as the veteran has submitted no 
competent medical evidence of a nexus between his hemorrhoids 
and his service, including his job as a pilot.  The only 
evidence of record of a nexus between the veteran's claimed 
hemorrhoids and his service as a pilot is his own assertion 
that there is such a relationship.  However, as a lay person, 
the veteran is not competent to provide medical nexus 
evidence in order to render a claim well grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran has asserted on several occasions that any 
experienced flight surgeon would know that hemorrhoids are 
common among pilots, and that they are a usual side effect of 
long-term exposure to G-forces.  However, while that may be 
the case, the Court in Caluza held that in order to satisfy 
the third element, a claimant must submit competent medical 
evidence of a nexus between the claimed disability and 
service.  The veteran has submitted no such medical evidence 
in this case.  Although the veteran offered his own 
speculation as to what conclusions a physician would reach 
under the facts of this case, as a lay person, such 
speculation on his part does not constitute medical evidence.  
See Espiritu, 2 Vet. App. at 494; Grottveit, 5 Vet. App. at 
93; see also Robinette v. Brown, 8 Vet. App. 69, 74 (1995).

The veteran has also asserted that he has experienced 
recurring symptoms related to hemorrhoids ever since the 
1950's.  In light of the veteran's contentions, the Board has 
considered with the veteran has demonstrated a "continuity 
of symptomatology" which is sufficient to well ground the 
claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. at 495-496.  However, even assuming that the veteran did 
experience recurring symptoms since service, he must still 
submit competent medical evidence linking those continuous 
symptoms to his current disability.  See Voerth, 13 Vet. App. 
at 120.  Such evidence is lacking in this case.

Moreover, there is no medical evidence of continuity of 
symptomatology either during or after service.  The veteran 
has acknowledged that he did not seek treatment for 
hemorrhoids while on active duty.  Indeed, the first evidence 
of treatment related to hemorrhoids is a September 1984 
clinical note, approximately eighteen years after he left 
service.  At that time, the veteran did not report any prior 
history of similar symptoms.  This case is therefore very 
similar to McManaway v. West, 13 Vet. App. 60 (1999).  In 
that case, the Court made it clear that, notwithstanding the 
presumption of credibility at this stage of the analysis, the 
claim was not well grounded based lack of continuity of 
symptomatology when the sole evidentiary basis for the 
asserted continuous symptomatology was the testimony of the 
appellant himself and no medical evidence indicated 
continuous symptomatology.  Id. at 66.    

In summary, the Board finds that the veteran has submitted no 
competent medical evidence of a nexus between his claimed 
hemorrhoids and service.  The Court has held that in the 
absence of a causal link to service or evidence of chronicity 
or continuity of symptomatology, a claim is not well 
grounded.  See Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
Therefore, the Board finds that he has not submitted a well-
grounded claim of entitlement to service connection for 
hemorrhoids pursuant to 38 U.S.C.A. § 5107(a).  Thus, his 
claim is denied.

Entitlement to service connection for the residuals of 
bilateral leg injuries

The veteran contends that he has current bilateral leg 
disabilities, which are the result of injuries sustained 
during his ejection accident in August 1953.  He has also 
related his claimed bilateral leg disabilities to various 
other incidents of service, including the motor scooter 
accident that occurred in 1954 and to getting his legs 
snagged on barbed wire during a river crossing in 1945.

To restate, in order for a claim to be well grounded, there 
must be competent evidence of a current disability, lay or 
medical evidence of the incurrence or aggravation of a 
disease or injury incurred in service, and competent evidence 
of a nexus between the in-service injury or disease and the 
current disability.  Caluza, 7 Vet. App. at 506.

The Board finds that the veteran has satisfied the second 
element of Caluza, in service incurrence.  This conclusion is 
based upon his service medical records, which reveal that he 
sustained a laceration and multiple abrasions to his 
pretibial areas during his ejection accident in August 1953.  
His service medical records also reflect that he sustained an 
abrasion to his right knee during a motor scooter accident.  
With respect to the veteran's contention that his legs were 
cut snagged on barbed wire in 1945, the Board will accept the 
veteran's statements to that effect for the purpose of 
determining  the well groundedness of the claim.  See King v. 
Brown, 5 Vet. App. 19, 21 (1993); see also 38 U.S.C.A. 
§ 1154; 38 C.F.R. § 3.304(d).

The Board further finds, however, that the veteran has failed 
to satisfy both the first and third elements of Caluza, as he 
has submitted no competent medical evidence of current 
bilateral leg disabilities and no competent medical evidence 
of a nexus between his claimed disabilities and service.  
Although the veteran has submitted VA outpatient treatment 
records dated over a twenty year period, these records are 
negative for any evidence of bilateral leg disabilities.  
Similarly, the veteran's May 1996 VA examination is also 
negative for any evidence of bilateral leg disabilities.  
Although the Board recognizes that VA examiner identified 
scarring related to in-service trauma, the VA examiner found 
this scaring to be of no functional or cosmetic significance.  
Therefore, the Board finds that there is no competent medical 
evidence of record of either current bilateral leg 
disabilities or of a nexus between the veteran's claimed 
bilateral leg disabilities and service.

The Board recognizes that the veteran has reported a variety 
of symptoms in his lower extremities, which he believes to be 
related to his in-service accidents.  However, as discussed 
above, while the veteran is considered competent to report 
his own symptomatology, he is not considered competent to 
offer medical opinions regarding causation or diagnosis.  See 
Espiritu, 2 Vet. App. at 494-495; Grottveit, 5 Vet. App. at 
93.

The Board wishes to note that it has no reason to doubt the 
sincerity of the veteran in this case.  However, as discussed 
in detail above, there is no competent medical evidence of 
current bilateral leg disabilities, and no competent evidence 
of a nexus between his claimed bilateral leg disabilities and 
his in-service injuries.  See Caluza, 7 Vet. App. at 506.  In 
the absence of a current disability or a causal link to 
service, a claim is not well grounded.  See Chelte, 10 Vet. 
App. at 271.  Therefore, the Board finds that he has not 
submitted a well-grounded claim of entitlement to service 
connection for bilateral leg injuries pursuant to 38 U.S.C.A. 
§ 5107(a).  Thus, his claim is denied.

Additional Matter

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby. Bernard v. 
Brown, 4 Vet. App. 384 (1993). Although the Board has 
disposed of his claims for hemorrhoids and bilateral leg 
injuries on a ground different from that of the RO, that is, 
whether the veteran's claims are well-grounded rather than 
whether he is entitled to prevail on the merits, the veteran 
has not been prejudiced by the Board's decision.  In 
implicitly finding that the claims were well grounded, the RO 
accorded the veteran greater consideration than his claim 
warranted under the circumstances.

When a claim is not well grounded, VA does not have a 
statutory duty to assist a veteran in developing facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a).  However, VA 
may be obligated to advise the claimant of the evidence 
needed to complete the application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the VA has previously advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).

In Graves v. Brown, 8 Vet. App. 522 (1996), the Court 
extended the Robinette analysis to situations in which new 
and material evidence is needed to complete an application 
for VA benefits.  The Court held that when a veteran has made 
an application to reopen a claim and the Secretary is on 
notice of evidence which may prove to be new and material but 
has not been submitted with the application, the Secretary 
has a duty under section 5103 to inform the claimant of the 
evidence that is "necessary to complete the application."  
See Graves, 8 Vet. App. at 525.

The Board is not on notice of the existence of any other 
possible evidence that exists that, if true, would make the 
veteran's claims for service connection plausible.  This 
decision serves to inform the veteran of the kind of evidence 
that would be necessary to reopen his claim for the residuals 
of the mumps and to make his claims for service connection 
for hemorrhoids and for bilateral leg injuries well grounded.  
In essence, medical evidence as to the current existence of 
residuals of the mumps and of disability related to bilateral 
leg injuries, as well as medical opinion evidence linking the 
claimed disabilities to the veteran's service, would be 
needed.


Entitlement to a compensable evaluation for iridoschisis of 
the left eye with defective vision

Relevant Law and Regulation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

The veteran's for iridoschisis has been rated by analogy 
under 38 C.F.R. § 4.84a, Diagnostic Code 6003 (1999) for 
iritis.  Under Diagnostic Code 6003, iritis in chronic form 
is to be rated from 10 percent to 100 percent for impairment 
of visual acuity or field loss, pain, rest requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  The minimum 
rating during active pathology is 10 percent.  38 C.F.R. § 
4.84a, Diagnostic Code 6003.

A compensable rating for loss of visual acuity requires that 
corrected vision be 20/40 in one eye and 20/50 in the other.  
38 U.S.C.A. § 4.84(a), Diagnostic Code 6079 (1999).

Factual Background

Service medical reveal that in December 1962, the veteran 
reported a history of a white spot on his left eye.  He also 
reported experiencing mild irritation in the inner canthus of 
his left eye.  The examiner noted the presence of a few 
strands of superficial iris stroma on the nasal side of the 
left eye.  The examiner noted a diagnosis of iridoschisis of 
the left eye.

Upon his retirement in March 1966, the veteran was evaluated 
by an opthamologist.  The veteran reported a history of a 
white spot on his left eye probably noticeable for the last 
ten years.  The opthamologist noted the presence of a few 
strands of iris stroma on the nasal side of his left eye.  
The opthamologist noted a diagnosis of iridoschisis, 
unchanged since December 1962.  In a report of physical 
examination conducted in March 1966, an examiner noted that 
the veteran had uncorrected distant vision of 20/50 in both 
eyes, with corrected distant vision of 20/20 in both eyes.  
Uncorrected near vision was noted to be 20/20.

VA outpatient treatment records dated between 1975 and 1995 
reflect ongoing complaints and treatment related to loss of 
vision.  A December 1993 eye examination revealed corrected 
vision of 20/25 in one eye and 20/20 in the other.  During a 
May 1995 eye examination, the veteran reported that he had 
been involved in an accident during service in which he had 
been ejected from a plane.  The VA examiner noted that the 
veteran had corrected vision of 20/20 in both eyes.

In April 1996, the veteran filed a claim of entitlement to 
service connection for left eyesight damage.  During a VA 
visual examination conducted in June 1996, he reported that 
his left-eye examinations had been abnormal ever since his 
ejection accident in 1953.  He also reported that he had 
experienced occasional irritation in his left eye for the 
past three to four years.  Examination of the veteran's right 
eye revealed uncorrected vision of 20/20 near and 20/80 far, 
with corrected vision of 20/20.  Examination of his left eye 
revealed uncorrected vision of 20/30 near and 20/200 far, 
with corrected vision of 20/30.  The VA examiner found no 
evidence of diplopia or visual field deficits, but did note 
iris abnormality in the left eye, possibly secondary to blunt 
trauma.  The VA examiner also found retinal pigment 
epithelium in the left eye, also possibly secondary to blunt 
trauma.  The VA examiner noted that he could not rule out 
age-related macular degeneration, although he indicated that 
the optic disc appeared normal.

In the August 1996 rating decision, the RO granted 
entitlement to service connection for iridoschisis and 
assigned a non compensable disability rating under Diagnostic 
Code 6003, effective April 30, 1996.  The RO also denied a 
claim of entitlement to service connection for loss of visual 
acuity.  In the May 1997 Statement of the Case, the RO 
clarified that the veteran's loss of defective vision in his 
left eye could not be disassociated from his iridoschisis, 
and that service connection for defective vision in the left 
eye had thus actually been granted.  The RO further 
determined, however, that a compensable disability rating was 
still not warranted.

In his VA Form 9 submitted in July 1997, the veteran asserted 
that his vision had continued to worsen and that he 
experienced pain in his left eye.  He stated that he had been 
treated for his vision problems several times during the 
year, and that these records should be obtained.  He 
requested that his noncompensable disability rating be 
increased based upon his vision loss.

The RO subsequently obtained the veteran's VA outpatient 
treatment records, which revealed that in January 1997, he 
reported that he experienced reduced vision that was 
noticeable when driving.  During an eye examination conducted 
in February 1997, his corrected vision was noted to be 20/20 
in one eye and 20/25 in the other.  The VA examiner noted 
that presence of an old horseshoe flap tear on the left eye 
with a hyperpigmented demarcation line, asymptomatic.

In a June 1998 clinical note, a VA examiner noted that the 
veteran had reported a three to four month history of fuzzy 
vision in his left eye that came on gradually.  In an August 
1998 eye examination, a VA examiner found that the veteran 
had corrected vision of 20/20 in one eye and 20/30 in the 
other eye.  The VA examiner noted a diagnosis of decreased 
visual acuity secondary to cataract of the left eye.

During his June 2000 hearing, the veteran testified that he 
had been diagnosed with iridoschisis while in service and 
that he had been to have some floaters in his visual field as 
well.  He asserted that this had caused reduced visual acuity 
in his left eye and had recently led to the development of 
cataract in his left eye.


Analysis

Initial matters - well groundedness of the claim/duty to 
assist/standard of proof

Initially, the Board concludes that the veteran's claim is 
well grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991).  When a 
veteran is awarded service connection for a disability and 
appeals the RO's initial rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating. 
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Since a well-grounded claim has been submitted, VA has a duty 
to assist the veteran in developing the facts pertinent to 
his claims.  38 U.S.C.A. § 5107.  With respect to this issue, 
there is ample medical and other evidence of record, and 
there is no indication that there are additional records that 
have not been obtained and that would be pertinent to the 
veteran's claim.  Thus, the Board finds that no further 
development is necessary in order to comply with the VA's 
duty to assist as mandated by 38 U.S.C.A. § 5107(a).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Discussion

The veteran's iridoschisis is currently assigned a non-
compensable disability rating under Diagnostic Code 6003.  
That diagnostic code pertains to iritis and instructs to rate 
from 10 to 100 percent for impairment in visual acuity or 
field loss, pain, rest-requirements, or episodic incapacity.  
See 38 C.F.R. § 4.84a, Diagnostic Code 6034 (1999).

After reviewing the record, the Board believes that an 
increased disability rating,  10 percent, is warranted for 
the veteran's iridoschisis of the left eye with defective 
vision.  This is based primarily upon the veteran's 
complaints of pain in his left eye and his slight loss of 
visual acuity in his left eye.  Because pain is specifically 
contemplated within the criteria of Diagnostic Code 6003, the 
Board believes that the minimum 10 percent disability is 
warranted for active pathology.

The Board recognizes that the veteran's disability may not be 
manifested by episodic incapacity or result in any rest 
requirements, as appears to be required by Diagnostic Code 
6003.  Similarly, the Board recognizes that the June 1996 VA 
examiner specifically found that there was no evidence of any 
visual field deficit.  However, the Board is cognizant of the 
applicability of the provisions of 38 C.F.R. § 4.21 (1999) in 
rating disabilities.  The provisions of 38 C.F.R. § 4.21 
state that it is not expected that all cases will show all 
the findings specified under the applicable criteria; 
findings sufficiently characteristic to identify the disease 
and the disability therefrom are sufficient; and above all, a 
coordination of rating with impairment of function will be 
expected in all cases.  See Johnson v. Brown, 9 Vet. App. 7, 
10 (1996) [the Court stressed to the Board the importance of 
addressing the provisions of 38 C.F.R. § 4.7 and § 4.21 in 
rating a veteran's disability].

In this case, the Board believes that the veteran's 
complaints of pain are sufficient to warrant a rating for 
active pathology in his left eye.  Therefore, an increased 
evaluation of 10 percent is granted under Diagnostic Code 
6003 for the veteran's iridoschisis.

The Board has considered whether a higher disability rating 
is warranted based upon the veteran's loss of vision in his 
left eye.  However, in order to warrant even the minimal 
compensable rating of 10 percent for impaired vision, the 
veteran would have to have a minimum corrected vision of 
20/50 in his service-connected left eye.  See 38 C.F.R. §§ 
4.75, 4.84a, Diagnostic Code 6079 (1996).  Recent VA 
examination has consistently revealed corrected vision of no 
worse than 20/30 corrected in the veteran's left eye.  
Because this does not meet the requirements for a compensable 
evaluation under the applicable criteria, the Board finds 
that the preponderance of the evidence is against the 
assignment of an increased evaluation based upon loss of 
visual acuity.

The Board wishes to note that it does not dispute the 
veteran's contention that his eyesight has continued to 
worsen.  Nevertheless, Diagnostic Code 6079 sets forth 
specific requirements for the assignment of a compensable 
evaluation based upon loss of visual acuity, and the Board is 
bound in its decisions by such regulations.  38 U.S.C.A. § 
7104(c).  As noted above, in order to warrant even the 
minimal compensable rating of 10 percent for impaired vision, 
the veteran would have to have a minimum corrected vision of 
20/50 in his service-connected left eye.  See 38 C.F.R. 
§§ 4.75, 4.84a, Diagnostic Code 6079.  Such a degree of loss 
of vision has not been demonstrated in this case.

In summary, the Board finds that the veteran's iridoschisis 
of the left eye with defective vision more closely 
approximates a 10 percent disability rating under the 
criteria of Diagnostic Code 6003.  The Board further finds 
that the preponderance of the evidence is against a 
disability rating in excess of 10 percent based upon the 
veteran's loss of visual acuity.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  In this case, the Board believes 
that the evidence discussed above allows for the assignment 
of a 10 percent disability rating effective from April 30, 
1996, the date of the veteran's initial claim of entitlement 
to service connection.  The eye pathology caused by the 
veteran's service-connected disability has essentially been 
consistent during the entire period.


ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for the 
residuals of the mumps is denied.

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for 
hemorrhoids is denied.

A well-grounded claim not having been submitted, the 
veteran's claim of entitlement to service connection for the 
residuals of bilateral leg injuries is denied.

An increased evaluation, 10 percent, for the veteran's 
iridoschisis of the left eye with defective vision is 
granted, subject to controlling regulations applicable to the 
payment of monetary benefits.


REMAND

The veteran is also seeking increased disability ratings for 
his service-connected low back and right shoulder disorders.  
He essentially contends that these disabilities are more 
severe than is contemplated by his currently assigned 
disability ratings.

As an initial matter, the Board concludes that these claims 
are well grounded within the meaning of the statutes and 
judicial construction.  See 38 U.S.C.A. § 5107(a) 
(West 1991).  When a veteran claims that he has suffered an 
increase in disability, or that the symptoms of his 
disability are more severe than is contemplated by the 
currently assigned rating, that claim is generally considered 
well grounded.  Bruce v. West, 11 Vet. App. 405, 409 (1998); 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).

As discussed above, once a well grounded claim has been 
submitted, VA has a duty to assist the veteran in the 
development of facts pertinent to his claims.  38 U.S.C.A. 
§ 5107(a).  In accordance with this duty, and for the reasons 
and bases set forth below, the Board finds that further 
development is necessary before the veteran's claims can be 
properly addressed.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

In this case, the Board believes that inasmuch as the 
veteran's complaints primarily relate to pain and functional 
impairment of his lower back and right shoulder, and because 
on VA examination limitation of motion was identified, the 
considerations of 38 C.F.R. §§ 4.10 and 4.40 must be 
adequately addressed and were not in the most recent VA 
examination and rating action.  Therefore, the Board finds 
that another VA examination of the veteran's service-
connected low back and right shoulder disabilities is in 
order.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all health care providers who may have 
treated the veteran for his low back and 
right shoulder disorders since August 
1998.  After securing any necessary 
authorization from the veteran, the RO 
should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records which 
have not been previously secured.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
severity of his service-connected low 
back and right shoulder disorders.  The 
veteran's claims folder and a copy of 
this remand must be made available to the 
physician for review in conjunction with 
the examination.  The examination report 
should include descriptions of ranges of 
motion of the low back and right 
shoulder, noting the normal range of 
motion.  The examiner should also 
specifically address any functional 
impairment attributable to the veteran's 
low back and right shoulder disorders.  
In addition, any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted.  The report of 
the examination should be associated with 
the veteran's claims folder.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims of entitlement to an 
increased evaluation for his service-
connected low back and right shoulder 
disorders.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with copies of a Supplemental Statement 
of the Case and given the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


 


